Citation Nr: 1821682	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  10-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to August 2007.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for left ear hearing loss.

In September 2011, the Veteran was afforded a requested Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file. The Board previously remanded this appeal in March 2013, May 2016, and June 2017.


FACTUAL FINDINGS, LEGAL CONCLUSIONS,
AND REASONS AND BASES

The Veteran is seeking service connection for left ear hearing loss, which he asserts began in or was aggravated by service as a result of noise exposure in service from generators, the motor pool, and weapons fire while deployed in Iraq.  Following review of the record, and resolving all doubt in favor of the Veteran, the Board finds that service connection for left ear hearing loss is warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341(1999).

Here, the record, including a July 2016 VA examination report, shows a current left ear hearing loss disability.  See 38 C.F.R. § 3.385 (2017) (explaining that impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  An in-service injury in this case has also been established based on the Veteran's credible report of noise exposure in service, which is supported by service treatment records (STRs) showing that the Veteran's hearing was monitored due to continuous noise exposure, and the Veteran's positive report of ringing in the ears. 

A question is also raised as to whether hearing loss preexisted service.  At a pre-service examination in June 2004, audiometric testing showed some degree of hearing loss in the left ear at 3000 Hertz and 4000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Additionally, VA or contract examiners in February 2008, July 2013, July 2016, and October 2017, all found the Veteran to have a preexisting hearing loss.  Thus, notwithstanding a lack of complaints, the Board finds the objective audiometric findings of some degree of hearing loss prior to entrance constitute clear and unmistakable evidence of a preexisting left ear hearing loss.

Nevertheless, the Board finds that there is not clear and unmistakable evidence that the preexisting left ear hearing loss was not aggravated during service.

In this regard, the Board first finds that the STRs support that the Veteran's preexisting left ear hearing loss increased in severity.  Specifically, audiometric testing in September 2006 (which appears to have also served as the basis for the June 2007 separation audiogram) show higher pure tone thresholds in the left ear at 2000 Hertz, 3000 Hertz, and 4000 Hertz, when compared to the June 2004 pre-service testing.  Additionally, when the September 2006 audiogram was compared to a January 2005 reference audiogram, there was a 15 decibel shift at 2000 Hertz, and a notation accompanying the September 2006 audiogram indicates "[e]arly warning for a decrease in hearing."  Furthermore, the Board observes that, while the Veteran denied ear trouble and hearing loss in June 2004, he has provided credible evidence of an onset of noticeable hearing difficulty in service.  Indeed, while there was no hearing defect noted during the June 2004 entrance examination, sensorineural hearing loss was expressly noted as a defect on the June 2007 separation examination report.

Although several VA opinions have been obtained that indicate that the Veteran's preexisting hearing loss was not aggravated by service, the Board finds that the opinions are deficient or otherwise not adequate to establish by clear and unmistakable evidence that the left ear hearing loss was not aggravated during service.  In this regard, none of the VA examiners addressed the 15 decibel in the left ear threshold shift at 2000 Hertz in service or the "warning" of early decreased hearing.  Additionally, the July 2013, July 2016, and October 2017 opinions further cite to a lack of acoustic trauma in service while ignoring the Veteran's May 2007 report in service of exposure to blasts and ringing in the ears, as well as an objective finding of slight scarring of the tympanic membrane on examination in February 2008.  Thus, the opinions are deemed not probative. 

The burden of proof to show a lack of aggravation is on VA at this stage, and this burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  The Board finds that this burden is not met whereas here, the only opinion evidence on the matter is inadequate and overlooks significant probative evidence suggesting in-service aggravation.  See Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

Here, there is not clear and unmistakable evidence that the preexisting left ear hearing loss was not aggravated during service.  Accordingly, the presumption of soundness is not rebutted, and the left ear hearing loss that manifested in service is deemed incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2012) (noting that such a finding establishes the second element of service connection), aff'd 749 F.3d 1370 (Fed. Cir. 2014); Horn, 25 Vet. App. at 235. 

Finally, the evidence tends to make it at least equally likely that the Veteran's current left ear hearing diagnosis is related to service.  In this regard, the Veteran has provided competent and credible evidence of a continuity of hearing loss symptoms since service, and a left ear hearing loss disability for VA purposes was shown on VA contract examination in February 2008, less than six months following the Veteran's separation from service in August 2007.  This evidence satisfies the evidentiary nexus requirement.  See Gilbert, 26 Vet. App. at 53-54. 

In light of the foregoing, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim.  Accordingly the left ear hearing loss service connection claim is granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009) (quoting 38 U.S.C. § 5107  (b)).


ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


